Citation Nr: 9920745	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-33 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to May 
1957, and from June 1958 to February 1967.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
rating decision by the Department of Veterans Affairs (VA) 
New Orleans, Louisiana, Regional Office (RO).  

The veteran was afforded a hearing at the RO in October 1997 
and before a member of the Board sitting at Washington, D.C 
in April 1999.

During the course of the April 1999 hearing, the veteran's 
representative raised the issue of entitlement to an earlier 
effective date for the grant of service-connection for left 
ear hearing loss.  This issue is not currently before the 
Board, and is referred to the RO for all action as 
appropriate.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for right ear hearing loss and tinnitus.  
He states that these conditions are the result of noise 
trauma incurred around 1954 or 1956. 

The Board points out that efforts to obtain service medical 
records from the National Personnel Records Center as well as 
through an alternative military records specialist have 
proved unsuccessful.  One record currently associated with 
the veteran's claims folder is shown to be a separation 
examination report dated in May 1957.  At that time the 
veteran's hearing 15/15 bilaterally on spoken and whispered 
voice testing.  Another record, a separation medical 
examination dated in November 1966, shows left ear hearing 
loss.  A diagnosis of left ear defective audio acuity, 
moderate to severe, was provided.  The audiogram showed a 
hearing loss of 25 decibels and 30 decibels at 4,000 and 
6,000 hertz, respectively (ASA units converted to ISO units). 
T he threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

A an examination report dated in November 1996 shows that the 
veteran complained of hearing loss and tinnitus.  Under 
diagnosis, the report notes hearing loss and tinnitus, with 
dates of onset were noted to be 1954.  An accompanying 
audiogram record, also dated in November 1996, showed that 
bilateral hearing loss was present.  

A VA examination was conducted in July 1997.  Audiological 
testing showed mild sensorineural hearing loss in the right 
ear throughout the test frequency.  The veteran also reported 
constant left ear tinnitus, describing it as loud and high 
pitched.  

During a hearing was held before a member of the Board in 
April 1999.  He testified that as a result of experiencing 
acoustic trauma during boot camp, specifically, an explosion, 
he has right ear hearing loss and tinnitus.  He also stated 
that his postservice employment did not involve exposure to 
noise.  It was also noted that recent VA examination showed 
right ear hearing loss, and that the veteran testified that 
he initially began to notice hearing problems concerning his 
right ear in approximately 1963 to 1964.  

Submitted at the time of the veteran's April 1999 hearing 
were two lay statements, both dated in December 1997, one 
from his sister and the other from his wife.  In essence, 
both noted that the veteran had hearing loss and tinnitus as 
a result of an inservice explosion.  The veteran's sister 
added that the veteran wore hearing aids in order for him to 
hear.  

Also submitted at the time of the veteran's April 1999 
hearing is a private medical record dated in December 1997 
which contains a diagnosis of moderate right ear 
sensorineural hearing loss. 

After a review of the record, it is the opinion of the Board 
that additional development of the evidence would be of 
assistance.  Accordingly, the case is REMANDED to the RO for 
the following development:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any VA and private 
medical records pertaining to treatment 
for the disabilities in issue since his 
release from active duty.  The RO should 
notify the veteran that he may submit 
additional evidence, to include medical 
records, and argument in support of his 
claims.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
specialist in ear disorders to determine 
the nature, severity, and etiology of any 
right ear hearing loss residuals and 
tinnitus.  In addition to an audiological 
examination, any other testing deemed 
necessary should be performed.  The 
examiner should elicit a detailed history 
from the veteran of noise exposure during 
service and since his release from 
service.  Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render any opinion as to whether 
it is as likely as not that the right ear 
hearing loss and tinnitus (if diagnosed) 
are related to the veteran's miliary 
service, to include in service acoustic 
trauma.  A complete rational for any 
opinion expressed should be included in 
the examination report.
3.  The RO should reajudicate the issues 
in appellate status.

If any benefit sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The veteran 
need take no action unless he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


